Citation Nr: 1030655	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  03-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a right knee lateral meniscectomy and 
mosaicplasty with degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for 
postoperative residuals of a left knee chondroplasty with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to December 
2001.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part granted service connection for left 
and right knee chondromalacia, and assigned each knee a 10 
percent evaluation, effective December 16, 2001.  During the 
course of the appeal, the Veteran's claims file was permanently 
transferred to the RO in Denver, Colorado; hence, that RO now has 
jurisdiction over the claims on appeal.

In a March 2003 Decision Review Officer (DRO) decision, the RO 
increased the evaluation for the service-connected left knee 
postoperative chondroplasty with degenerative changes and right 
knee postoperative lateral meniscectomy and mosaicplasty with 
degenerative changes, to 20 percent evaluations each, effective 
December 16, 2001.  

In November 2004 and January 2008, the Board remanded the claims 
for additional development and adjudicative action to include a 
requested hearing.

In April 2008, the Veteran testified at a Travel Board hearing at 
the VARO before a Veterans Law Judge (VLJ).  In September 2008, 
the Board again remanded the case.

In June 2010, the Board corresponded with the Veteran to indicate 
that the VLJ before whom she had previously testified is no 
longer with the Board, and asking her if she wished to have 
another hearing.  To date, she has not responded.

The  issues of entitlement to a temporary total rating 
during a period of hospitalization and/or convalescence; 
and entitlement to service connection for disabilities to 
include gastroesophageal reflux disorder (GERD) and 
gastritis claimed as secondary to steroid use for service-
connected disabilities; and entitlement to service 
connection for bilateral hip osteomalacia secondary to 
service-connected knee disorder, have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It is difficult to tell just what has and has not been done in 
response to the most recent Board remand.  The Veteran's 
representative, in "Appellant's Post-Remand Brief," dated in 
May 2010, expressed the opinion that virtually none of the 
actions requested had been undertaken.  This may or may not be 
the case.  

However, from the evidence in the file, it appears that some VA 
clinical records have been added to the file.  It is also noted 
that a request was made for the conduct of the compensation and 
pension examination requested by the Board (see Fax Cover Sheet 
dated May 9, 2009, in the file).  Moreover, a copy of the 
September 2008 remand by the Board has been added to the file, 
and has been hand-annotated to reflect that paragraph #1 of the 
remand had been accomplished on May 8, 2009 (with regard to VCAA 
notice, etc.), and a copy of a letter with regard to Vazquez-
Peake is of record dated in May 2009; that paragraph #2 of the 
remand had been accomplished; and that paragraph #3 of the remand 
had been done and "printed on November 18, 2009".

Except for some copies of VA records and private treatment 
documents prior to 2009, and the aforementioned letter, there 
isnothing to support the other purported actions is in the file.  
Moreover, there is nothing in the file before the Board to 
reflect that paragraph #4 of the remand was undertaken, to 
include readjudication subsequent to the development (to include 
the examinations, etc.), issuance of a Supplemental Statement of 
the Case (SSOC), etc.

As noted in the most recent remand by the Board, the evidence of 
record indicated that the Veteran underwent partial endoscopic 
meniscectomy of the degenerative medial meniscus posterior horn, 
removal of cartilage and loose bodies, shaving of chondromalacia 
of the trochlea and medial tibial plateau of the left knee on May 
6, 2008.  Some of those records are now in the file.

The record also reflected that the Veteran had not been afforded 
a VA examination to assess the severity of her left knee 
disability since undergoing the May 2008 surgery.  

She underwent right knee arthroscopy with lateral femoral condyle 
and tibial condyle chondroplastry and partial lateral 
meniscectomy on July 11, 2008.  Those records, at least in part, 
are in the file.

Given the uncertainty in the record as to the current state of 
the Veteran's knee disabilities since her surgeries, the Board 
held that the case had to be remanded so that the Veteran could 
undergo a VA orthopedic examination.  It was also held that the 
evidence of record suggests that the Veteran has undergone 
additional treatment since the left knee surgery, and action was 
to be taken to ensure that all available records were obtained 
from any treatment facilities.

While the Board is loath to delay the case any further, we simply 
do not have sufficient evidence to render a fully responsive and 
equitable resolution of the pending issues at this time.  
Moreover, if additional facets of the prior remand can (or in 
fact have already been) be fulfilled and are simply not of record 
in the file before the Board, and/or if their lack of fulfillment 
was not due to fault on the part of the Veteran, the Veteran is 
entitled to have this undertaken.  And, finally, due process 
principles dictate that the Board cannot go forward to a decision 
without an SSOC from the RO.  See, e.g., Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  It should be determined whether all 
required contact has been undertaken as 
previously requested with the Veteran and 
request that she identify all VA and non-VA 
health care providers that have treated her 
since her left and right knee surgeries.  All 
such records, both private and VA, should be 
obtained and added to the file.  (If such 
development has already been done, the 
documentary fruits of that development 
must be placed in the file.)

3.  If in fact the examination was not 
undertaken since the Board's most recent 
Remand (and identified above as having been 
printed in November 2009), arrange for the 
Veteran to undergo an examination to 
determine the nature and severity of 
impairment from the Veteran's service-
connected left and right knee disabilities. 

The claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be completed.  The examiner's report 
should set forth range-of-motion studies for 
the each knee and the examiner should 
identify any objective evidence of pain.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  (If such an examination has been 
already undertaken, the full report 
thereof must be included in the file.)
 
4.  Thereafter, the issues should be 
readjudicated on all alternative bases, 
schedular and extraschedular.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and her representative 
should be provided with an SSOC and 
afforded the appropriate opportunity to 
respond.  The matter should then be returned 
to the Board, if in order, for further 
appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

